Exhibit 10.10

 

RAYTHEON EXCESS PENSION PLAN

 

ARTICLE I

NAME, PURPOSE, AND EFFECTIVE DATE

 

The Raytheon Excess Pension Plan (“Plan”) is hereby established effective
January 1, 1999. The Plan is both an excess benefit plan as defined in Section
3(36) of ERISA and a nonqualified, unfunded plan designed to provide
supplemental retirement benefits to a select group of management or highly
compensated employees within the meaning of Section 201(2) of ERISA. The Plan is
a new plan that replaces and supercedes all other excess benefit plans
established by Raytheon Company and any of its affiliates with respect to any
Retirement Plans. In no event shall a Participant be entitled to duplicate
excess benefits with respect to his or her participation in any of the
Retirement Plans.

 

ARTICLE II

DEFINITIONS

 

When used herein, the following terms shall have the following meanings unless a
different meaning is clearly required by the context of the Plan.

 

2.1 Affiliate. A trade or business that, together with Raytheon Company, is a
member of (i) a controlled group of corporations within the meaning of Section
414(b) of the Code; (ii) a group of trades or businesses (whether or not
incorporated) under common control as defined in Section 414(c) of the Code, or
(iii) an affiliated service group as defined in Section 414(m) of the Code, or
which is an entity otherwise required to be aggregated with Raytheon Company
pursuant to Section 414(o) of the Code.

 

2.2 Beneficiary. “Beneficiary” shall mean the person or persons (including a
trust or trusts) who are entitled to receive benefits under the Retirement Plans
in the event of the Participant’s death (whether or not such person or persons
are expressly so designated by the Participant).

 

2.3 Code. The “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 

2.4 Company. “Company” shall mean Raytheon Company and its Affiliates. The
participating Companies shall act with respect to the Plan through the officers
of

 

As amended through January 9, 2001         



--------------------------------------------------------------------------------

Raytheon Company or their delegates and not through the Board of Directors of
Raytheon Company or its Executive Committee.

 

2.5 Deferred Bonuses and Compensation. “Deferred Bonuses and Compensation” shall
mean amounts that are excluded from the definition of compensation under the
Retirement Plan and attributable to either (i) salary deferrals under
nonqualified deferred compensation arrangements other than this Plan; or (ii)
bonuses (whether paid or deferred) awarded under Raytheon’s Results Based
Incentive Plan, Strategic Information Technology Implementation Program
Incentive Plan, Performance Sharing Program and Achievement Award Policy.

 

2.6 Eligible Executive. “Eligible Executive” shall mean an Employee who is a
member of the select group of management or highly compensated employees as
provided in Section 201(2) of ERISA and who is selected in writing to
participate in the Plan by the Plan Administrator. An Employee’s selection as an
Eligible Executive shall be determined annually by the Plan Administrator and
may be changed for any future Plan Year. An Employee who is not designated in
writing as an Eligible Executive for a particular Plan Year shall not be
considered an Eligible Executive for such Plan Year, even if the Employee was
designated as an Eligible Executive in a prior Plan Year.

 

2.7 Employee. “Employee” shall mean any person employed by a Company, who is
expressly so designated as an employee on the books and records of the Company,
and who is treated as such by the Company for federal employment tax purposes.
Any person who, after the close of a Plan Year, is retroactively treated by a
Company, or any other party as an Employee for such prior Plan Year, shall not,
for purposes of the Plan, be considered an Employee for such prior Plan Year
unless expressly so treated as such by the Company.

 

2.8 ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

 

2.9 Participant. “Participant” shall mean any Employee eligible to receive
benefits under this Plan.

 

2.10 Plan Administrator. “Plan Administrator” shall mean Raytheon Company (or
any successor corporation which continues the Plan) acting through its officers
or their delegates and not through its Board of Directors or its Executive
Committee.

 

2.11 Plan Year. “Plan Year” shall mean the twelve (12) consecutive month period
commencing January 1.

 

2.12 Retirement Plan. “Retirement Plan” shall mean all defined benefit pension
plans maintained by the Company that are designed to satisfy the qualification
requirements under Section 401(a) of the Code.

 

As amended through January 9, 2001   -  2  -     



--------------------------------------------------------------------------------

 

ARTICLE III

ELIGIBILITY

 

3.1 Eligibility. Subject to the condition of Section 3.2, all Employees who
participate in one or more Retirement Plans and whose benefits from such
Retirement Plans are limited by the provisions of Section 415 of the Code and/or
who are Eligible Executives eligible to receive benefits from one or more
Retirement Plans and their Beneficiaries shall be eligible to receive benefits
under this Plan in accordance with Section 4.1.

 

3.2 Salary Reduction. If a Retirement Plan requires mandatory employee
contributions, as a condition to the receipt of an Excess Retirement Plan
Benefit in accordance with Section 4.1 with respect to such Retirement Plan,
Participants shall irrevocably agree at the time of their initial eligibility to
have their salary reduced on a pre-tax basis by the amount of contributions
which would have been required under such Retirement Plan to provide such
benefit. For purposes of determining the portion of a Participant’s Excess
Retirement Plan Benefit attributable to salary reduction contributions, the Plan
Administrator shall maintain a “participant contributions account,” which shall
be credited with interest in accordance with the terms of the applicable
Retirement Plan.

 

ARTICLE IV

BENEFITS

 

4.1 Excess Retirement Plan Benefit. The monthly benefit that would be payable to
or on behalf of a Participant under the Retirement Plan in which such
Participant is entitled to accrue benefits without application of (i) the
limitations on contributions and benefits imposed by Section 415 of the Code,
(ii) the limitation on compensation imposed by Section 401(a)(17) of the Code,
and (iii) the exclusion of Deferred Bonuses and Compensation from the definition
of compensation under the Retirement Plan; reduced by the monthly benefit
actually payable to or on behalf of the Participant from such Retirement Plan.
In the event a Participant participates in more than one Retirement Plan while
employed by the Company, the Excess Retirement Plan Benefit prescribed in this
Section 4.1 shall be determined separately with respect to each such Retirement
Plan, unless the benefits under two or more of such Retirement Plans are
determined on a coordinated basis; in which case, the Excess Retirement Plan
Benefit shall be determined on a coordinated basis in the same manner as the
Retirement Plans. In no event shall a Participant be entitled to duplicate
Excess Retirement Plan Benefits under this Plan with respect to the same item of
compensation.

 

4.2 Vesting. Except as set forth in Sections 4.4 and 4.5, a Participant shall
vest in his or her Excess Retirement Plan Benefit to the same extent as under
the Retirement Plan to which such Excess Retirement Plan Benefit relates.

 

As amended through January 9, 2001   -  3  -     



--------------------------------------------------------------------------------

4.3 Payment of Benefits. Except as otherwise provided herein, a Participant’s
Excess Retirement Plan Benefit shall be paid at the same time and in the same
form as his or her benefits under the Retirement Plan to which such Excess
Retirement Plan Benefit relates. A Participant who participated in the Raytheon
Excess Benefit Plan II immediately before January 1, 1999, and who selected
distribution options in his or her initial salary deferral election under such
plan, may, at the time of his initial eligibility under this Plan, elect to have
his or her Excess Retirement Plan Benefit payable at the time and in the form
selected under the Raytheon Excess Benefit Plan II. Once made, this election
shall be irrevocable, with the exception that a Participant may change such
election one (1) time to provide that the Participant’s Excess Retirement Plan
Benefit shall be paid at the same time and in the same form as his or her
benefits under the Retirement Plan to which such Excess Retirement Plan related;
provided the new election is communicated in writing to the Plan Administrator
no less than six (6) months prior to the commencement of payments.
Notwithstanding any prior elections to the contrary, all benefits under the
plan, with the exception of a lump sum payment, shall be payable monthly.

 

4.4 Benefits Unfunded. The benefits payable under the Plan shall be paid solely
out of the general assets of the participating Company that is the employer of
the Participant (or was the most recent employer) at the time benefits first
become payable and shall not be otherwise specifically funded in any manner. For
this purpose, the Plan Administrator shall maintain separate books and records
for each participating Company and its respective Employees who are
Participants. Nothing herein contained shall preclude the creation of a
bookkeeping or other reserve for benefits payable hereunder.

 

4.5 ERISA Unwind Provision. Notwithstanding anything to the contrary contained
herein, if a judicial or administrative determination is made or the Plan
Administrator has reason to believe that an Employee does not qualify as a
Eligible Executive, if required hereunder, the Employee shall cease to be a
Participant under this Plan and the Plan Administrator shall pay to such
Employee all benefits due him or her from this Plan, if any, as soon as
administratively feasible.

 

ARTICLE V

ADMINISTRATION

 

5.1 Plan Administration. The Plan shall be administered by the Plan
Administrator in accordance with its terms and purposes. The Plan Administrator
shall determine the amount and manner of payment of the benefits due to or on
behalf of each Participant from the Plan and shall cause the benefits to be paid
in cash by the appropriate participating Company accordingly.

 

5.2 Finality of Decisions. Except as otherwise provided in Section 5.3, the Plan
Administrator shall have full discretionary authority to determine eligibility
for

 

As amended through January 9, 2001   -  4  -     



--------------------------------------------------------------------------------

benefits and to construe the terms of the Plan, including all questions of fact
and law. In addition, the decisions made by and the actions taken by the Plan
Administrator in the administration of the Plan shall be final and conclusive on
all persons, and the Plan Administrator shall not be subject to any liability
whatsoever with respect to the administration of the Plan.

 

5.3 Claims Procedures. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Plan Administrator a written claim for a determination with
respect to the amounts distributable to such Claimant from the Plan. Any such
determination by the Administrator shall be made pursuant to the following
procedures, which shall be conducted in a manner designed to comply with Section
503 of ERISA:

 

(a) Step 1. Claims for a benefit should be filed by a Claimant as soon as
practicable after the Claimant knows or should know that a dispute has arisen
with respect to the benefit, but at least thirty (30) days prior to the
Claimant’s actual retirement date or, if applicable, within sixty (60) days
after the death, disability or termination of employment of the Participant
whose benefit is at issue, by mailing a copy of the claim to the Benefits and
Services Department, Raytheon Company, 141 Spring Street, Lexington,
Massachusetts 02421.

 

(b) Step 2. In the event that a claim is wholly or partially denied by the Plan
Administrator, the Plan Administrator shall, within ninety (90) days following
receipt of the claim, so advise the Claimant in writing setting forth: the
specific reason or reasons for the denial; specific reference to pertinent Plan
provisions on which the denial is based; a description of any additional
material or information necessary for the Claimant to perfect the claim; an
explanation as to why such material or information is necessary; and an
explanation of the Plan’s claim review procedures.

 

(c) Step 3. Within sixty (60) days following receipt of the denial of a claim
for a benefit, a Claimant desiring to have the denial appealed shall file a
request for review by an officer of Raytheon Company or a review committee, as
designated by Raytheon Company, by mailing a copy thereof to the address shown
in Section 5.3(a); provided, however, that such officer or any member of such
review committee, as applicable, may not be the person who made the initial
adverse benefit determination nor a subordinate of such person.

 

(d) Step 4. Within thirty (30) days following receipt of a request for review,
the designated officer or review committee shall provide the Claimant a further
opportunity to present his or her position. At the designated officer or review
committee’s discretion, such presentation may be through an oral or written
presentation. Prior to such presentation, the Claimant shall be permitted the
opportunity to review pertinent documents and to submit issues and comments in
writing. Within a reasonable time following presentation of the Claimant’s
position, which usually should not exceed thirty (30) days, the designated
officer or review committee shall inform the

 

As amended through January 9, 2001   -  5  -     



--------------------------------------------------------------------------------

Claimant in writing of the decision on review setting forth the reasons for such
decision and citing pertinent provisions in the Plan.

 

ARTICLE VI

AMENDMENT AND TERMINATION OF PLAN

 

6.1 Amendment and Termination. While Raytheon Company intends to maintain the
Plan in conjunction with the Retirement Plans for as long as necessary, Raytheon
Company reserves the right to amend and/or fully or partially terminate the Plan
at any time for whatever reasons it may deem appropriate, provided that no
amendment or termination of the Plan shall affect any participating Company’s
obligation to pay the benefits due to the Participants hereunder but only to the
extent of the value of such benefits which have accrued up to the date of the
amendment or termination.

 

ARTICLE VII

MISCELLANEOUS

 

7.1 No Enlargement of Employee Rights. Nothing contained in the Plan shall be
construed as a contract of employment between any Company and an Employee or as
a right of any Employee to be continued in the employment of any Company, or as
a limitation of the right of any Company to discharge any Employee at any time,
with or without notice and with or without cause.

 

7.2 Assignment. The benefits payable under this Plan may not be assigned,
alienated, transferred, pledged or otherwise encumbered.

 

7.3 Governing Law. To the extent not preempted by ERISA, this Plan shall be
governed by the laws of the Commonwealth of Massachusetts.

 

As amended through January 9, 2001   -  6  -     



--------------------------------------------------------------------------------

 

Appendix A

 

Raytheon Excess Pension Plan

 

This Appendix A to the Raytheon Excess Pension Plan (“Plan”) prescribes special
provisions applicable to certain former participants in the Raytheon Excess
Benefit Plan II (“EBP II”), which was replaced by the Plan.

 

Section I

Definitions

 

When used herein, the following terms shall have the following meanings unless a
different meaning is clearly required by the context of this Appendix A. Any
capitalized terms which are not defined herein shall have the meanings specified
in the Plan.

 

1.1 Affected Participant. A former participant in EBP II entitled to Excess
Retirement Plan Benefits under the Plan: (i) to whom Reclassified Payments are
to be made on or after August 1, 1998, (ii) who received 1998 Excess Payments,
and/or (iii) who made Required IRA Withdrawals.

 

1.2 Compliance Statement. The compliance statement issued by the Internal
Revenue Service on January 28, 1998 under the Voluntary Compliance Resolution
Program with respect to the Hughes Non-Bargaining Retirement Plan, from which
the Raytheon Non-Bargaining Retirement Plan was spun-off.

 

1.3 1998 Excess Payments. Retirement benefits paid by the Raytheon
Non-Bargaining Retirement Plan (or its predecessor) to an Affected Participant
in 1998 which were in excess of the maximum benefit described in the Compliance
Statement.

 

1.4 Reclassified Payments. The portion of an Affected Participant’s Excess
Retirement Plan Benefit that was originally scheduled for payment under the
Raytheon Non-Bargaining Retirement Plan (or its predecessor) at the time of an
Affected Participant’s initial request for retirement benefits, but which is
scheduled to be paid under the Plan in accordance with the Compliance Statement.

 

1.5 Required IRA Withdrawals. Retirement benefits paid by the Raytheon
Non-Bargaining Retirement Plan (or its predecessor) which an Affected
Participant rolled over to an Individual Retirement Account (“IRA”) and which
must be withdrawn in accordance with the Compliance Statement.

 

As amended through January 9, 2001   -  7  -     



--------------------------------------------------------------------------------

1.6 Substitute Benefit Account. The bookkeeping account established for each
Affected Participant who elects the Substitute Benefit to reflect his or her
Substitute Benefit in accordance with Section 2.2 of this Appendix A.

 

1.7 Suspended Payments. Reclassified Payments initially scheduled to be paid
between January 1, 1998 and July 1, 1998, but which were suspended.

 

Section II

Substitute Benefit

 

2.1 Substitute Benefit. In lieu of receiving the Reclassified Payments in
accordance with the general terms of the Plan, an Affected Participant can elect
to receive a Substitute Benefit, which, if so elected, shall equal the Affected
Participant’s Substitute Benefit Account, as determined in accordance with
Section 2.2 of this Appendix A. The remaining portion of an Affected
Participant’s Excess Retirement Plan Benefit (i.e., net of the Reclassified
Payments) shall, regardless of the Affected Participant’s election hereunder, be
paid in accordance with the general terms of the Plan.

 

2.2 Substitute Benefit Account. An Affected Participant’s Substitute Benefit
shall equal the sum of the following amounts credited to the Affected
Participant’s Substitute Benefit Account:

 

  (a) the amount, if any, of an Affected Participant’s Suspended Payments, plus
interest on the Affected Participant’s Suspended Payments at the rate of
one-half percent (0.5%) per month from the date each such Suspended Payment
would have been paid but for the short-term deferral through July 31, 1998;

 

  (b) the amount equal to the greater of:

 

(1) ten percent (10%) of the Reclassified Payments (including Suspended
Payments, if any) originally scheduled for payment under the Plan on or prior to
July 1, 1999; or

 

As amended through January 9, 2001   -  8  -     



--------------------------------------------------------------------------------

(2) the sum of (i) an Affected Participant’s Required IRA Withdrawals, if any,
and (ii) an Affected Participant’s 1998 Excess Payments, if any, times the
following applicable percentage, determined based on the date elected by the
Affected Participant for payment of the Substitute Benefit pursuant to Section
3.3 of this Appendix A:

 

Payment Date

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

Year One

   5%

Year Two

   10%

Year Three

   15%

Year Four

   20%

Year Five

   25%

Year Six

   28%

Year Seven

   31%

Year Eight

   34%

Year Nine

   37%

Year Ten

   40%

Year Eleven

   43%

Year Twelve

   46%

Year Thirteen

   49%

Year Fourteen

   52%

Year Fifteen

   55%

 

  (c) as of each month, the amount of the Reclassified Payments that would have
been made to the Affected Participant on and after August 1, 1998, but for the
election of the Substitute Benefit;

 

  (d) as of the last day of each month, the unpaid amount of the Substitute
Benefit Account shall be increased by interest at a monthly rate of 0.7591% (an
equivalent annual rate of 9-1/2% compounded monthly), which credit shall
continue until the last day of the month immediately preceding the month for
which the final payment of the Substitute Benefit is made; except with respect
to an Affected Participant who elects to receive payment of his or her
Substitute Benefit in five annual installments commencing on or after the
twelfth anniversary of the Affected Participant’s deferral start date under
Section 3.3 of this Appendix A, in which case the interest credit provided
herein shall continue only through the last day of the month immediately
preceding the month for which the initial installment payment commences; and

 

  (e) the amount, if any, elected by an Affected Participant who received
Reclassified Payments during January through March, 1998, which amount shall not
exceed, as determined in the sole discretion of the Company, the amount by which
such Reclassified Payments increased the Affected Participant’s taxable income
for 1998 and which amount shall correspondingly reduce future payments of the
Affected Participant’s remaining portion of his or her Excess Retirement Plan
Benefit (i.e., net of the Reclassified Payments).

 

As amended through January 9, 2001   -  9  -     



--------------------------------------------------------------------------------

2.3 Substitute Benefit Election. As a condition to the election of the
Substitute Benefit, an Affected Participant must execute and deliver to the
Company a written release in the form and manner acceptable to the Company. Once
made, the election of the Substitute Benefit is irrevocable. If an Affected
Participant does not elect the Substitute Benefit, the Participant’s remaining
Reclassified Payments, if any, shall be paid to the Participant pursuant to the
general terms of the Plan.

 

Section III

Payment of Substitute Benefit

 

3.1 Distribution Election. Each Affected Participant shall designate at the time
he or she elects the Substitute Benefit the manner in which the Substitute
Benefit shall be payable from the choices available under Sections 3.2 - 3.4 of
this Appendix A. Such designations shall be irrevocable and shall apply to all
amounts payable under this Appendix A.

 

3.2 Distribution Options. The Substitute Benefit shall be payable in one of the
following forms:

 

(a) in a lump-sum payment;

 

(b) in two (2) annual installments, the first at the end of the deferral period
and the second in January of the following year; or

 

(c) in five (5) annual installments, the first at the end of the deferral period
and one on each of the first four anniversaries of the end of the deferral
period.

 

3.3 Commencement of Distributions. An Affected Participant can elect to commence
the distribution of his or her Substitute Benefit on any date which is the first
through fifteenth anniversary of August 1, 1998, or if later, the day the
initial Reclassified Payment would have been scheduled for payment to the
Affected Participant.

 

3.4 Distributions Following Affected Participant’s Death. The unpaid balance of
an Affected Participant’s Substitute Benefit Account shall be paid to the
Affected Participant’s Beneficiary in two installments, one-half of the unpaid
balance of the Substitute Benefit Account as soon as administratively feasible
following the Affected Participant’s death and the remaining balance of the
Substitute Benefit Account in January of the following year; unless, at the time
the Affected Participant elects to receive the Substitute Benefit, the Affected
Participant designates that the benefit payable to the Beneficiary following the
death of the Affected Participant shall be made at the time and in the manner
payment would have been made to the Affected Participant during the Affected
Participant’s life. If Reclassified Payments remain unpaid following payment of
the Substitute Benefit Account to the Beneficiary, then the Reclassified
Payments shall be paid to the Beneficiary at the time the Reclassified Payments
would have been paid but for the election of the Substitute Benefit.

 

As amended through January 9, 2001   -  10  -     



--------------------------------------------------------------------------------

Notwithstanding any other provision herein to the contrary, an Affected
Participant may designate a “Beneficiary” for purposes of this Appendix A that
is different from the beneficiary otherwise designated under the Plan.

 

This Appendix A is hereby adopted and made part of the Plan in accordance with
Section 6.1 of the Plan.

 

As amended through January 9, 2001   -  11  -     